--------------------------------------------------------------------------------

[exhibit10-17x1x1.jpg]

MANAGEMENT CONSULTING SERVICES AGREEMENT

THIS MANAGEMENT CONSULTING SERVICES AGREEMENT is made and dated for reference
effective as at February 15, 2008 (the “Effective Date”).

AMONG:

PLURIS ENERGY GROUP INC., a company incorporated under the laws of the State of
Nevada, U.S.A., and having an executive office and an address for notice and
delivery located at 2703 – 550 Pacific Street, Vancouver, British Columbia, V6Z
3G2 Canada;

(the “Company”)

AND:

PLURIS ENERGY GROUP INC., a company incorporated under the laws of the British
Virgin Islands, and also having an executive office and an address for notice
and delivery located at 2703 – 550 Pacific Street, Vancouver, British Columbia,
V6Z 3G2 Canada;

(the “Subsidiary Company”, and together with the Company, the “Companies”)

AND:

RAHUL GANDHI, having an address for notice and delivery located at Suite 2507,
550 Pacific Street, Vancouver, British Columbia V6Z 3G2 Canada

(the “Consultant”)

--------------------------------------------------------------------------------

WHEREAS:

A. The Company is incorporated under the laws of the State of Nevada, U.S.A.,
has a class of securities registered with the United States Securities and
Exchange Commission and has its common shares (the “Common Shares”) listed for
trading on the NASD Over-The-Counter Bulletin Board;

B. The Subsidiary Company is a subsidiary of the Company and is incorporated
under the laws of the British Virgin Islands;

C. The Company, the Subsidiary Company, and the Consultant wish to enter into a
Management Consulting Services Agreement pursuant to which the Consultant will
render services to the Company and to the Subsidiary Company upon certain terms
and conditions as set out herein; and

NOW THEREFORE, in consideration of the mutual covenants and provisos herein
contained, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following words
and phrases will have the following meanings:

  (a)

“Agreement” means this Management Consulting Services Agreement as from time to
time supplemented or amended by one or more agreements entered into pursuant to
the applicable provisions hereof, together with any Schedules attached hereto;

          (b)

“Board of Directors” means the Board of Directors of each or either of the
Company and the Subsidiary Company as duly constituted from time to time;

          (c)

“Business” means oil and gas development and production;

          (d)

“business day” means any day during which Canadian Chartered Banks are open for
business in the City of Vancouver, Province of British Columbia;

          (e)

“Change in Control” means, in relation to Section 4.4 herein, the occurrence of
any of the following events:

          (i)

the acquisition, whether direct or indirect, of voting shares of the Company in
excess of 30% of the issued and outstanding voting shares of the Company by a
person or group of persons acting in concert, other than through any
compensation or incentive based plan adopted by the Company and other than by
persons who are, or who are controlled by, the existing shareholders of the
Company;


--------------------------------------------------------------------------------


  (ii)

any change or changes in the composition of the Board of Directors of the
Company from the Effective Date such that less than a majority of the Board of
Directors continues to consist of Directors who are continuing Directors (each a
“Continuing Director”). In this regard Continuing Director means an individual
who is a member of the Board of Directors as of the Effective Date, or who
becomes a member of the Board of Directors subsequent to the Effective Date with
the approval of a majority of the Directors who were Continuing Directors as of
the Effective Date;

          (iii)

a merger of the voting shares of the Company where the voting shares of the
resulting merged company are owned or controlled by shareholders of whom more
than 20% are not the same as the shareholders of the Company immediately prior
to the merger; or

          (iv)

a sale by the Company of substantially all of the assets of the Company to an
entity that is not controlled by either the shareholders of the Company or by
the Company;

          (f)

“Gross Market Capital Increase” means the number of shares issued and
outstanding multiplied by the market price on any given date less the number of
shares issued and outstanding multiplied by the market capital price on any
given date;

          (g)

“Option” means stock options to purchase Common Shares;

          (h)

“Parties” or “Party” means, individually and collectively, the Company, the
Subsidiary Company, and/or the Consultant hereto, as the context so requires,
together with each of their respective successors and permitted assigns as the
context so requires;

          (i)

“Regulatory Approval” means the acceptance for filing, if required, of the
transactions contemplated by this Agreement by the Regulatory Authorities;

          (j)

“Regulatory Authorities” and “Regulatory Authority” means, either singularly or
collectively as the context so requires, such regulatory agencies that have
jurisdiction over the affairs of either of the Company, the Subsidiary Company.
and/or the Consultant and including, without limitation, and where applicable,
the British Columbia Securities Commission, the United States Securities and
Exchange Commission, NASD and all regulatory authorities from whom any such
authorization, approval or other action is required to be obtained or to be made
in connection with the transactions contemplated by this Agreement;

          (k)

“Stock Appreciation Rights” has the meaning ascribed in the Company’s Equity
Incentive Plan.

1.2 Interpretation. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

--------------------------------------------------------------------------------


  (a)

the words “herein”, “hereof’ and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of this Agreement;

        (b)

any reference to an entity will include and will be deemed to be a reference to
any entity that is a permitted successor to such entity;

        (c)

words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa; and

        (d)

the headings appearing in this Agreement have been inserted for convenience of
reference only and in no way define, limit, or enlarge the scope or meaning of
the provisions of this Agreement.

ARTICLE 2
GENERAL SERVICES AND DUTIES OF THE CONSULTANT

2.1 General Services. During the continuance of this Agreement the Companies
hereby agree to retain the Consultant to provide the services as the Chief
Financial Officer of each of the Companies. The Consultant hereby agrees to be
subject to the direction and supervision of, and to have the authority as is
delegated to the Consultant by, the Board of Directors of the Company consistent
with such positions, and the Consultant also agrees to provide such related
services as the Board of Directors will reasonably assign to the Consultant from
time to time and as may be necessary for the ongoing maintenance and development
of the Companies’ various Business interests during the continuance of this
Agreement, those general services of which are further defined in Schedule “A”
as attached hereto (collectively, the “General Services”).

2.2 Part-Time Provision of General Services. The Parties expressly acknowledge
and agree that the Consultant will commit and provide to the Companies the
General Services on a generally part-time basis during the continuance of this
Agreement and in consideration for the provision of the General Services, the
Company agrees to pay and provide to the order and direction of the Consultant
each of the proposed Fees, Expenses, applicable payment reimbursements, Options,
Stock Appreciation Rights and Bonuses in accordance with Article 3 and Article 4
herein. The Parties further expressly acknowledge that the Consultant retains a
full-time senior position at a major accounting firm in Vancouver, Canada (the
“Firm”) and must maintain at all times, those responsibilities of which his role
in the Firm requires of him in priority to those of the General Services; the
Consultant at all times, however, acknowledges and agrees to ensure that all
requirements of the Company’s undertakings pursuant to the Consultant performing
the General Services on behalf of the Company, are being performed timely and in
accordance with the needs and requirements of the Company.

2.3 Additional duties respecting the General Services. Without in any way
limiting the generality of the General Services as set forth in Section 2.1
herein, the Parties further acknowledge and agree that Consultant will, during
the continuance of this Agreement:

--------------------------------------------------------------------------------


  (a)

devote the required consulting time to the provision of the General Services as
may be determined and required by the Board of Directors;

        (b)

perform the General Services faithfully, diligently, to the best of the its
abilities and in the best interests of the Companies; and

        (c)

at all times prioritize its consulting time for the Companies in accordance with
this Section 2.3.

2.4 Adherence to rules and policies of the Companies. The Consultant and agrees
to abide by the reasonable rules, regulations, instructions, personnel practices
and policies of the Companies and any changes thereto which may be adopted from
time to time as such rules, regulations, instructions, personnel practices and
policies may be reasonably applied to the Chief Financial Officer of each of the
Companies.

2.5 Allocation of Time. The Consultant and the Companies hereby agree that the
Consultant will divide its time to the Company and the Subsidiary Company on an
equal basis.

ARTICLE 3
INITIAL TERM, EFFECTIVENESS, TERMINATION AND SEVERANCE

3.1 Initial Term. The initial term of this Agreement (the “Initial Term”) is for
a period of one year commencing on the Effective Date as set forth hereinabove,
however, is subject, at all times, to the Company’s prior receipt, if required,
of approval from each of the Regulatory Authorities to the terms and conditions
of and the transactions contemplated by this Agreement. This Agreement shall
automatically renew for additional one-year terms after the expiration of the
Initial Term for four subsequent one year terms, unless otherwise modified in
writing by either of the Parties prior to the end of the Initial Term or any
other term thereafter pursuant to this clause 3.1.

3.2 Effectiveness of the Agreement. This Agreement commences on the Effective
Date but is subject at all times to the Companies’ prior receipt, if required,
of Regulatory Approval from each of the Regulatory Authorities to the terms and
conditions of and the transactions contemplated by this Agreement.

3.3 Termination without cause by the Companies. Notwithstanding any other
provision herein, the Companies may terminate this Agreement without cause at
any time after the Effective Date upon their delivery to the Consultant of prior
written notice of their intention to do so (the “Notice of Termination”) at
least 30 calendar days prior to the effective date of any such termination (the
“Effective Termination Date”).

3.4 Ongoing Obligations of Consultant. If the Companies terminate this Agreement
pursuant to Section 3.3 above, the Consultant’s ongoing obligation to provide
the General Services will continue only until the Effective Termination Date and
the Companies will continue to pay to the Consultant all amounts otherwise
payable to the Consultant under Article 4 herein until the Effective Termination
Date (including, but without limiting any of the amounts payable under Article 4
herein, a pro rata portion of any Fees, bonuses, Vacation pay and Benefits).

--------------------------------------------------------------------------------

3.5 Termination without cause by the Consultant. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated by the Consultant
without cause at any time after the Effective Date and during the continuance of
this Agreement upon the Consultant’s delivery to the Companies of prior written
notice of its intention to do so at least 30 calendar days prior to the
effective date of any such termination (herein also the “Effective Termination
Date”).

  (a)

all of the amounts due and payable to the Consultant by the Companies pursuant
to Article 4 herein until the Effective Termination Date.

3.6 Termination for cause by any Party. Notwithstanding any other provision of
this Agreement, this Agreement may be terminated by any Party hereto at any time
upon written notice to the other Parties of such Party’s intention to do so at
least 30 calendar days prior to the effective date of any such termination
(herein also the “Effective Termination Date”), and damages sought, if:

  (a)

the defaulting Party fails to cure a material breach of any provision of this
Agreement within 30 calendar days from its receipt of written notice from said
Party (unless such material breach cannot be reasonably cured within said 30
calendar days and the defaulting Party is actively pursuing to sure said
material breach);

        (b)

the defaulting Party is willfully non-compliant in the performance of its
respective duties under this Agreement within 30 calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 30 calendar days and the defaulting Party is
actively pursuing to cure said willful non-compliance);

        (c)

the defaulting Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or

        (d)

the defaulting Party becomes adjudged bankrupt or a petition for reorganization
or arrangement under any law relating to bankruptcy, and where any such
involuntary petition is not dismissed within 30 calendar days.

3.7 Disability or death and Advance. Notwithstanding any other provision of this
Agreement, this Agreement may be terminated at any time by any Party within 30
calendar days after the death or disability of the Consultant, as a without
fault termination (the resulting effective date of any such termination being
herein also the “Effective Termination Date”). For the purposes of this
Agreement the term “disability” will mean the Consultant will have been unable
to provide the General Services contemplated under this Agreement for a period
of 60 calendar days, whether or not consecutive, during any 360 calendar day
period, due to a physical or mental disability. A determination of disability
will be made by a physician satisfactory to both the Consultant and the Company;
provided that if the Consultant and the Company do not agree on a physician, the
Consultant and the Company will each select a physician and these two together
will select a third physician whose determination as to disability will be
binding on all Parties. In the event that the Consultant’s employment is
terminated by death or because of disability pursuant to this Agreement, the
Company will pay to the estate of the Consultant or to the Consultant, as the
case may be:

--------------------------------------------------------------------------------


  (a)

all amounts to which the Consultant would otherwise be entitled under Article 4
herein until the Effective Termination Date.

3.8 Effect of termination. Terms of this Agreement relating to accounting,
payments, confidentiality non-compete, accountability for damages or claims, and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties hereto or for the protection of the Business of the
Companies will survive the termination of this Agreement, and any matter of
interpretation thereto will be given a wide latitude in this regard. In
addition, and without limiting the foregoing, each of Sections 3.3, 3.5, 3.6,
and 3.7 herein will survive the termination of this Agreement.

ARTICLE 4
GENERAL SERVICES COMPENSATION OF THE CONSULTANT

4.1 Fees. It is hereby acknowledged and agreed that the Consultant will render
the General Services during the continuance of this Agreement and will thus be
compensated by the Company and the Subsidiary Company from the effective date of
this Agreement to the termination of the same as follows:.

  (a)

by way of the payment by the Company to the Consultant, or to the further order
or direction of the Consultant as the Consultant may determine, in the
Consultant’s sole and absolute discretion, and advise the Company of prior to
such payment, of the gross monthly fee of US$3,000 (the “Fees”) all such Fees
will be due and payable by the Company to the Consultant, or to the further
order or direction of the Consultant, and advise the Company of prior to any
such fee payment, on the final business day of the month of the monthly period
of service during the continuance of this Agreement. In the event that the
Subsidiary Company becomes a public company and acquires the assets of the
Company then all obligations of the Company pursuant to this Article will be
assumed by the Subsidiary Company;

          (b)

a minimum earn-in award for the initial term as follows:

          A.

50,000 Stock Appreciation Rights with an exercise price equal to the closing
price of the Common Shares on the date of grant;

          B.

100,000 Options with an exercise price equal to the closing price of the Common
Shares on the date of grant;

(collectively, the “Equity Awards”).

4.2 Bonuses and Options. The Company will pay to the Consultant, at the sole
discretion of the Board, such bonuses and will grant to the Consultant, when
available and subject to each of the rules and policies of the regulatory
authorities and applicable securities legislation and the terms and conditions
of the Company’s then existing compensation plan, Options. The amount and extent
of such bonus or grant of Options will be determined after taking into
consideration the Company’s and the Consultant’s performance.

4.3 Reimbursement of Expenses. It is hereby acknowledged and agreed that the
Consultant will also be reimbursed for all direct, reasonable expenses actually
and properly

--------------------------------------------------------------------------------

incurred by the Consultant for the benefit of the Companies (the “Expenses”);
and which Expenses, it is hereby acknowledged and agreed, will be payable by the
Companies to the order, direction and account of the Consultant as the
Consultant may designate in writing, from time to time, as soon as conveniently
possible after the prior delivery by the Consultant to such of the Companies of
written substantiation on account of each such reimbursable Expense.

4.4 Change in Control In the event of a Change in Control, all Options and Stock
Appreciation Rights which have not yet vested will immediately vest and become
exercisable by the Consultant and the Consultant will be entitled to receive, in
addition to all other compensation set out in Article 4 hereof, the following:

  (a)

After completion of the initial term, a severance cash payment equating to an
aggregate of 3 months of the monthly fee then payable by the Companies to the
Consultant on the Effective Termination Date, payable within 10 business days of
the Effective Termination Date;

4.5 Spin-Off Provision. The Company and the Subsidiary Company covenant and
agree that if the Subsidiary Company is spun-off by the Company to become a
separate company, then:

  (a)

the Company and Subsidiary Company will take all necessary steps to ensure that
the Subsidiary Company assumes all obligations under this Agreement, including
without limitation the obligation to pay the Fees and to issue the Equity Awards
from the date that the spin-off of the Subsidiary Company is consummated; and

        (b)

the Subsidiary Company will take all necessary steps to ensure that the
Consultant is issued such number of Options and Stock Appreciation Rights (on an
equivalent percentage basis) of the Subsidiary Company as the Consultant holds
on the date that the spin-off of the Subsidiary Company is consummated.

ARTICLE 5
ADDITIONAL OBLIGATIONS OF THE CONSULTANT

5.1 Reporting. At such time or times as may be required by the Board of
Directors of each of the Companies, acting reasonably, the Consultant will
provide the Board of Directors with such information concerning the results of
the Consultant’s General Services and activities hereunder for the previous
month as the Board of Directors may reasonably require.

5.2 No conflict. During the continuance of this Agreement, the Consultant will
not engage in any business or activity which reasonably may detract from or
conflict with the Consultant’s respective duties and obligations to the
Companies as set forth in this Agreement, except for those described in section
2.2 of this Agreement, without the prior written consent of the Board of
Directors of the Companies. In addition, the Parties further acknowledge and
agree that all restrictions or obligations in this Agreement are necessary and
fundamental to the protection of the Business interests and are reasonable and
valid, and all defenses to the strict enforcement thereof by the Consultant are
hereby waived.

--------------------------------------------------------------------------------

5.3 Confidentiality. The Consultant will not, except as authorized or required
by the Consultant’s duties hereunder, reveal or divulge to any person or
companies any information concerning the organization, business, finances,
transactions or other affairs of the Companies or of any of the Companies’
respective subsidiaries which may come to the Consultant’s knowledge during the
continuance of this Agreement, and the Consultant will keep in complete secrecy
all confidential information entrusted to the Consultant and will not use or
attempt to use any such information in any manner which may injure or cause loss
either directly or indirectly to the Companies’ respective Business interests.
This restriction will continue to apply after the termination of this Agreement
without limit in point of time but will cease to apply to information or
knowledge which may come into the public domain.

5.4 Compliance with applicable laws. The Consultant will comply with all
Canadian, U.S. and foreign laws, whether federal, provincial or state,
applicable to the Consultant’s duties hereunder and, in addition, hereby
represents and warrants that any information which the Consultant may provide to
any person or company hereunder will, to the best of the Consultant’s knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.

5.5 Opinions, reports and advice of the Consultant. The Consultant acknowledges
and agrees that all written and oral opinions, reports, advice and materials
provided by the Consultant to the Companies in connection with the Consultant’s
engagement hereunder are intended solely for the Companies’ benefit and for the
Companies’ uses only, and that any such written and oral opinions, reports,
advice and information are the exclusive property of the Companies. In this
regard the Consultant covenants and agrees that the Companies may utilize any
such opinion, report, advice and materials for any other purpose whatsoever and,
furthermore, may reproduce, disseminate, quote from and refer to, in whole or in
part, at any time and in any manner, any such opinion, report, advice and
materials in the Companies’ sole and absolute discretion.

5.6 Consultant’s business conduct. The Consultant warrants that the Consultant
will conduct the business and other activities in a manner which is lawful and
reputable and which brings good repute to the Companies, the Business interests
and the Consultant. In particular, and in this regard, the Consultant
specifically warrants to provide the General Services in a sound and
professional manner such that the same meets superior standards of performance
quality within the standards of the industry or as set by the specifications of
the Companies. In the event that either of the Companies has a reasonable
concern that the business as conducted by the Consultant is being conducted in a
way contrary to law or is reasonably likely to bring disrepute to the Business
interests or to the Companies’ or the Consultant’s reputation, the Companies may
require that the Consultant make such alterations in the Consultant’s business
conduct or structure, whether of management or Board representation or
Consultant or sub-licensee representation, as the Board of Directors may
reasonably require, in its sole and absolute discretion, failing which the
Company, in its sole and absolute discretion, may terminate this Agreement upon
30 calendar days’ prior written notice to the Consultant. In the event of any
debate or dispute as to the reasonableness of the Board of Directors of the
Company’s request or requirements, the judgment of the Board of Directors will
be deemed correct until such time as the matter has been determined by
arbitration.

--------------------------------------------------------------------------------

ARTICLE 6
INDEMNIFICATION, INSURANCE AND LEGAL PROCEEDINGS

6.1 Indemnification. The Companies hereby agree to indemnify and save harmless
the Consultant (the “Indemnified Parties”) from and against any and all losses,
claims, actions, suits, proceedings, damages, liabilities or expenses of
whatever nature or kind and to the extent allowed by law and including, without
limitation, any investigation expenses incurred by the Consultant, to which the
Consultant may become subject by reason only of the performance by the
Consultant of the General Services under this Agreement; provided, however, that
this indemnity will only apply if the General Services are performed faithfully,
diligently, to the best of the Consultant’s abilities and in the best interests
of the Companies. This indemnity will not apply in respect of the Consultant in
the event and to the extent that a Court of competent jurisdiction in a final
judgment will determine that the Consultant was grossly negligent or guilty of
willful misconduct.

6.2 Insurance. During the continuance of this Agreement it is hereby
acknowledged and agreed that the Company will use its best efforts to seek and
obtain directors’ and officers’ liability insurance (the “Insurance”) for its
Board of Directors and Senior Officers which in no case will be less than the
insurance which a reasonable and prudent businessman carrying on a similar line
of business would acquire from time to time. In connection with the foregoing it
is hereby further acknowledged and agreed that any such Insurance will be placed
with a reputable and financially secure insurance carrier and will include the
Company as an additional insured and will provide primary coverage with respect
to the activities contemplated by this Agreement. Furthermore, it is also
intended that any such Insurance policy(ies) will include severability of
interest and cross-liability provisions and will provide that the policy(ies)
will not be canceled or materially altered except upon at least 30 calendar
days’ prior written notice to each of the relevant parties thereto.

6.3 No Indemnification. This indemnity will not apply in respect of an
Indemnified Party in the event and to the extent that a Court of competent
Jurisdiction in a final judgment will determine that the Indemnified Party was
grossly negligent or guilty of willful misconduct.

6.4 Claim of Indemnification. The Parties hereto agree to waive any right they
might have of first requiring the Indemnified Party to proceed against or
enforce any other right, power, remedy, security or claim payment from any other
person before claiming this indemnity.

6.5 Notice of Claim. In case any action is brought against an Indemnified Party
in respect of which indemnity may be sought against either of the Parties
hereto, the Indemnified Party will give both Parties hereto prompt written
notice of any such action of which the Indemnified Party has knowledge and the
relevant Party will undertake the investigation and defense thereof on behalf of
the Indemnified Party, including the prompt employment of counsel acceptable to
the Indemnified Party affected and the relevant Party and the payment of all
expenses. Failure by the Indemnified Party to so notify will not relieve the
relevant Party of such relevant Party’s obligation of indemnification hereunder
unless (and only to the extent that) such failure results in a forfeiture by the
relevant Party of substantive rights or defenses.

--------------------------------------------------------------------------------

6.6 Settlement. No admission of liability and no settlement of any action will
be made without the consent of each of the Parties hereto and the consent of the
Indemnified Party affected, such consent not to be unreasonable withheld.

6.7 Legal Proceedings. Notwithstanding that the relevant Party will undertake
the investigation and defense of any action, an Indemnified Party will have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:

  (a)

such counsel has been authorized by the relevant Party;

        (b)

the relevant Party has not assumed the defense of the action within a reasonable
period of time after receiving notice of the action;

        (c)

the named parties to any such action include that any Party hereto and the
Indemnified Party will have been advised by counsel that there may be a conflict
of interest between any Party hereto and the Indemnified Party; or

        (d)

there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party hereto.

6.8 Contribution. If for any reason other than the gross negligence or bad faith
of the Indemnified Party being the primary cause of the loss claim, damage,
liability, cost or expense, the foregoing indemnification is unavailable to the
Indemnified Party or insufficient to hold them harmless, the relevant Party will
contribute to the amount paid or payable by the Indemnified Party as a result of
any and all such losses, claim, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the relevant
Party on the one hand and the Indemnified Party on the other, but also the
relative fault of relevant Party and the Indemnified Party and other equitable
considerations which may be relevant. Notwithstanding the foregoing, the
relevant Party will in any event contribute to the amount paid or payable by the
Indemnified Party, as a result of the loss, claim, damage, liability, cost or
expense (other than a loss, claim, damage, liability, cost or expenses, the
primary cause of which is the gross negligence or bad faith of the Indemnified
Party), any excess of such amount over the amount of the fees actually received
by the Indemnified Party hereunder.

ARTICLE 7
FORCE MAJEURE

7.1 Events. If either Party hereto is at any time either during this Agreement
or thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, walk-outs, labour shortages, power shortages,
fires, wars, acts of God, earthquakes, storms, floods, explosions, accidents,
protests or demonstrations by environmental lobbyists or native rights groups,
delays in transportation, breakdown of machinery, inability to obtain necessary
materials in the open market, unavailability of equipment, governmental
regulations restricting normal operations, shipping delays or any other reason
or reasons beyond the control of that Party, then the time limited for the
performance by that Party of its respective obligations hereunder will be
extended by a period of time equal in length to the period of each such
prevention or delay.

--------------------------------------------------------------------------------

7.2 Notice. A Party will within three calendar days give notice to the other
Party of each event of force majeure under Section 7.1 herein, and upon
cessation of such event will furnish the other Party with notice of that event
together with particulars of the number of days by which the obligations of that
Party hereunder have been extended by virtue of such event of force majeure and
all preceding events of force majeure.

ARTICLE 8
GENERAL PROVISIONS

8.1 Entire Agreement. This Agreement constitutes the entire agreement to date
between the Parties hereto and supersedes every previous agreement, expectation,
negotiation, representation or understanding, whether oral or written, express
or implied, statutory or otherwise, between the Parties with respect to the
subject matter of this Agreement and including, without limitation, the terms
and conditions of the Underlying Agreement.

8.2 No Assignment. This Agreement may not be assigned by any Party hereto except
with the prior written consent of the other Parties.

8.3 Notice. Each notice, demand or other communication required or permitted to
be given under this Agreement will be in writing and will be sent by prepaid
registered mail deposited in a recognized post office and addressed to the Party
entitled to receive the same, or delivered to such Party, at the address for
such Party specified on the front page of this Agreement. The date of receipt of
such notice, demand or other communication will be the date of delivery thereof
if delivered, or, if given by registered mail as aforesaid, will be deemed
conclusively to be the third business day after the same will have been so
mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt will be the date on which the
notice, demand or other communication is actually received by the addressee. Any
Party may at any time and from time to time notify the other Parties in writing
of a change of address and the new address to which notice will be given to it
thereafter until further change.

8.4 Time of the Essence. Time will be of the essence of this Agreement.

8.5 Enurement. This Agreement will enure to the benefit of and will be binding
upon the Parties hereto and their respective heirs, executors, administrators
and assigns.

8.6 Currency. Unless otherwise stipulated, all payments required to be made
pursuant to the provisions of this Agreement and all money amount references
contained herein are in lawful currency of the United States.

8.7 Further Assurances. The Parties will from time to time after the execution
of this Agreement make, do, execute or cause or permit to be made, done or
executed, all such further and other acts, deeds, things, devices and assurances
in law whatsoever as may be required to carry out the true intention and to give
full force and effect to this Agreement.

8.8 Applicable Law. The situs of this Agreement is Vancouver, British Columbia,
and for all purposes this Agreement will be governed exclusively by and
construed and enforced in accordance with the laws and Courts prevailing in the
Province of British Columbia.

--------------------------------------------------------------------------------

8.9 Severability and Construction. Each Article, section, paragraph, term and
provision of this Agreement, and any portion thereof, will be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to which any Party
hereto is a party, that ruling will not impair the operation of, or have any
other effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which will remain binding on the Parties and continue to be
given full force and effect as of the date upon which the ruling becomes final).

8.10 Counterparts. This Agreement may be signed by the Parties hereto in as many
counterparts as may be necessary, and via facsimile if necessary, each of which
so signed being deemed to be an original and such counterparts together
constituting one and the same instrument and, notwithstanding the date of
execution, being deemed to bear the Effective Date as set forth on the front
page of this Agreement.

8.11 No Partnership or Agency. The Parties have not created a partnership and
nothing contained in this Agreement will in any manner whatsoever constitute any
Party the partner, agent or legal representative of the other Parties, nor
create any fiduciary relationship between them for any purpose whatsoever.

8.12 Consents and Waivers. No consent or waiver expressed or implied by either
Party in respect of any breach or default by the other in the performance by
such other of its obligations hereunder will:

  (a)

be valid unless it is in writing and stated to be a consent or waiver pursuant
to this Section 8.12;

        (b)

be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;

        (c)

constitute a general waiver under this Agreement; or

        (d)

eliminate or modify the need for a specific consent or waiver pursuant to this
Section 8.12 in any other or subsequent instance.

     IN WITNESS WHEREOF the Parties hereto have hereunto set their respective
hands and seals as at the Effective Date as herein determined.

THE CORPORATE SEAL OF
PLURIS ENERGY GROUP INC., the
Company herein, was hereunto affixed in the
presence of:

    Authorized Signatory  


--------------------------------------------------------------------------------

THE CORPORATE SEAL OF
PLURIS ENERGY GROUP INC., the
Subsidiary Company herein, was hereunto
affixed in the presence of:

    Authorized Signatory       RAHUL GANDHI               Rahul Gandhi  


--------------------------------------------------------------------------------

Schedule “A”

This is Schedule “A” to that certain Consulting Services Agreement respecting
the Companies.

General Services

Without in any manner limiting the generality of the General Services to be
provided by the Consultant as set forth in section “2.1” of the Agreement
hereinabove, it is hereby also acknowledged and agreed that the Consultant will
provide the following specific consulting services to the Company, or to any of
the Company’s respective subsidiaries, as the case may be and as may be
determined by the Board of Directors of the Company, from time to time, in their
sole and absolute discretion, and in conjunction with the maintenance and
development of the Company’s various Business interests subject, at all times,
to the direction of the Board of Directors:

The Consultant agrees to provide certain consulting services as it relates to
performing the tasks of Chief Financial Officer of the Company, as follows:

  (a)

timely perform on a regular basis, all necessary accounting functions of the
Company pursuant to all of its business, financial and corporate undertakings;

        (b)

prepare and timely file all necessary SEC financial statements and reports;

        (c)

coordinate and liaison with the Company’s auditors regarding the audit
procedures required of the Company under the rules and regulations promulgated
by the United States Securities and Exchange Commission, and under the Sarbanes
Oxley Act;

        (d)

develop the appropriate systems, controls and procedures required of the Company
to fulfill all regulatory requirements as it relates to all aspects of the
financial systems and areas generally monitored and undertaken on behalf of the
Company by a Chief Financial Officer;

        (e)

advise the Company, the Board of Directors and the Chief Executive Officer of
the Consultants requirements, viewpoints, creative inputs, business
perspectives, etc.;

        (f)

ensure that all Private Placement, Option, Stock Appreciation Rights, etc.
agreements are properly documented, accounted for, recorded and stored in the
Company’s filing systems;

        (g)

prepare recommendations to the Company of the Consultants insights into measures
that will enable the Company to better perform its obligations


--------------------------------------------------------------------------------


 

and undertakings as an operating business enterprise and as a public reporting
corporation;

        (h)

ensure that the Company, its officer and directors are regularly apprised of any
new information or regulatory changes/additions/deletions pursuant to the
Business undertakings of the Company;

        (i)

participate with other senior management and officers of the Company, in the
development and implementation of the ongoing business strategies and
operational mandates required to assist the Company and its shareholders in
attaining the objectives set out by the Board of Directors and the management of
the Company;

In this regard it is hereby acknowledged and agreed that the Consultant shall be
entitled to communicate with and rely upon the immediate advice and instructions
of the Chief Executive Officer of the Company or upon the advice or instructions
of such other Director or Officer of the Company that has been designated by the
Chief Executive Officer, from time to time, in order to initiate, coordinate and
implement the General Services as contemplated herein.

--------------------------------------------------------------------------------